—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered July 11, 1994, convicting defendant upon her plea of guilty of the crime of robbery in the second degree.
Defendant pleaded guilty to the crime of robbery in the second degree in full satisfaction of a multicount indictment. In accordance with the plea agreement, she was sentenced as a predicate felon to a term of 6 to 12 years in prison. She now argues that the sentence imposed is harsh and excessive in view of her cocaine addition and difficult homelife. We find this argument unpersuasive. Defendant has a lengthy criminal record and committed the crime of which she stands convicted by victimizing an elderly person. Moreover, the sentence imposed was that which defendant bargained for in the plea agreement. Accordingly, we find no reason to disturb County Court’s judgment.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.